         Case 1:19-mc-00145-TSC Document 63 Filed 12/14/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                )
In the Matter of the                            )
Federal Bureau of Prison’s Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane et. al. v. Barr                )    C.A. No. 19-mc-0145 (TSC)
                                                )
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Holder v. Barr, 19-cv-3570 (TSC)                )
                                                )



       MOTION FOR ADMISSION PRO HAC VICE OF STEPHEN KRAFTSCHIK


               Pursuant to Local Civil Rule 83.2(d), I, Scott W. Braden, a member in good

standing of the Bar of this Court and counsel for Mr. Holder, hereby move for the admission pro

hac vice of Stephen Kraftschik in the above-captioned case. The attorney seeking admission is an

integral part of the legal team representing Mr. Holder, and the undersigned counsel respectfully

requests that the Court grant him the opportunity to appear and be heard in open court as the needs

of the case dictate. As required by Local Civil Rule 83.2(d), this motion is supported by the

attached Declaration of Stephen Kraftschik and a Proposed Order.



                                              Respectfully submitted
        Case 1:19-mc-00145-TSC Document 63 Filed 12/14/19 Page 2 of 2



                                     Scott W. Braden
                                     Assistant Federal Defender
                                     Arkansas Federal Defender Office
                                     Ark Bar Number 2007123
                                     1401 West Capitol, Suite 490
                                     Little Rock, Arkansas 72201
                                     (501) 324-6114
                                     Scott_Braden@fd.org

                                       Attorney for Plaintiff



December 14, 2019




                                    -2-
Case 1:19-mc-00145-TSC Document 63-1 Filed 12/14/19 Page 1 of 2
Case 1:19-mc-00145-TSC Document 63-1 Filed 12/14/19 Page 2 of 2
        Case 1:19-mc-00145-TSC Document 63-2 Filed 12/14/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
In the Matter of the                           )
Federal Bureau of Prison’s Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane et. al. v. Barr               )    C.A. No. 19-mc-0145 (TSC)
                                               )
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
Holder v. Barr, 19-cv-3570 (TSC)               )
                                               )



                                    [PROPOSED] ORDER


              Upon consideration of Plaintiff’s Motion for Admission Pro Hac Vice of Stephen

Kraftschik, it is hereby ORDERED that the Motion is GRANTED. Stephen Kraftschik is

admitted pro hac vice and may appear on behalf of Plaintiff in the above-captioned case.

Dated: __________________________                          __________________________
                                                           Tanya S. Chutkan
                                                           United States District Judge
